875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David WILKINS, Plaintiff-Appellant,v.Marlin BACHTELL, Warden, S.L. Sprickler, Officer, COII,Viran Corbett, Officer, COI, Officer Myers, COII, OfficerMatthews, COII, Officer Brown, COII, Officer Bell, COII,Officer Courtney, COII, K.W. Ellie, Officer, COV, RichardWilliams, Counselor, Wayne Winebrenner, Warden, A.W.Oeising, Hearing Officer, Nancy Rouse, Counselor, Ava I.Gift, Supervisor, Terrie Chavis, Assistant Warden, L.A.Navel William Linton, Chief States Police, Leslie Dorsey,Warden, H.E. Rodgers, Supervisor of Classification,Supervisor of Mail Room, Officer Seg. Whipp, COII, K. Tracy,Officer, COII, Officer Seg. Bush, COII, Property Officer,D.A. Smith, Officer, COII, Officer Zittle, Jr., COV,Defendants-Appellees.
No. 88-6774.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided May 9, 1989.

David Wilkins, appellant pro se.
J. Marks Moore, III, Richard M. Kastendieck, Office of the Attorney General of Maryland, George E. Snyder, for appellees.
Before PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Maryland inmate David Wilkins filed this 42 U.S.C. Sec. 1983 action alleging numerous constitutional violations stemming primarily from an altercation with prison guards.  The district court entered summary judgment against Wilkins on most of the claims and ordered an evidentiary hearing on the remaining claims.


2
At the hearing before a United States Magistrate, Wilkins was represented by counsel.  The magistrate recommended that judgment be entered against Wilkins.  Wilkins' attorney filed a notice of appeal and withdrew as counsel.  The district court subsequently adopted the report and entered judgment against Wilkins.  Wilkins did not appeal the final order.


3
We dismiss the matter for want of jurisdiction.  Under 28 U.S.C. Sec. 1291, circuit courts of appeal have jurisdiction of final decisions of district courts.  A magistrate's decision in cases proceeding under 28 U.S.C. Sec. 636(b) is not a final decision, and a notice of appeal taken from such a decision does not confer jurisdiction upon the court of appeals.   See Gleason v. Secretary, 777 F.2d 1324, 1324-25 (8th Cir.1985);  Grover v. Alabama Bd. of Corrections, 660 F.2d 120, 121-22 (5th Cir.1981).


4
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  The matter is dismissed for want of jurisdiction.


5
DISMISSED.